DETAILED ACTION
Applicant’s arguments filed 4/9/2021, regarding the previous claim rejections of claims 1-4, 8-16, and 21-24 have been considered and only the arguments regarding claim 11 have been found to be persuasive, therefore the previous rejection of claim 11 has been withdrawn.  However, a new ground of rejection is presented.  The other arguments were found to be not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10 and 12-16, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2004/0137330).
Regarding claims 1-4, 12-16 and 23, Lee discloses a method for forming an electrochemical stack comprising: assembling a precursor stack comprising: a metal layer comprising a reactant metal of Lithium (para. 18, 28, 43-46); introducing a reactant gas of Nitrogen gas into the precursor stack (para. 18, 28, 43-46), wherein the reactant gas reacts with the reactant metal to form a lithium nitride of LIPON in a solid electrolyte membrane in situ/in sequence (para. 18, 28, 37, 43-46 where LIPON is considered to be a solid electrolyte membrane material since lithium ions pass through the protection layer/membrane and would allow nitride ions to pass through)
Regarding claims 8 and 9, Lee discloses the method of claim 1, as shown above, and Lee further discloses wherein the solid electrolyte membrane comprises lithium nitride; and wherein the reactant 
Regarding claim 10, Lee discloses the method of claim 1, as shown above, and Lee further discloses wherein the reactant gas is introduced to the electrochemical stack at a pressure in the range of from 1 bar to 10 bar (para. 18, 28, 43-46).
Claims 1-4, 12-16, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2004/0072066, hereinafter Cho).
Regarding claims 1-4, 12-16 and 24, Cho discloses a method for forming an electrochemical stack comprising: assembling a precursor stack comprising: a metal layer comprising a reactant metal of Lithium (para. 42); introducing a reactant gas of Nitrogen gas into the precursor stack only reacting with the Lithium metal (para. 42), wherein the reactant gas reacts with the reactant metal to form a lithium nitride in a solid electrolyte membrane in situ/in sequence (para. 24 where Li3N is considered to be a solid electrolyte membrane material)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0137330) in view of Choi et al. (US 2014/0356736, hereinafter Choi) and Hwang et al. (US 2004/0029014, hereinafter Hwang).
Regarding claim 11, Lee discloses the method of claim 1, as shown above, however, Lee does not disclose wherein the precursor stack further comprises a first catalyst electrode layer and a second catalyst electrode layer; wherein at least one of the first catalyst electrode layer and the second catalyst electrode layer comprises a ruthenium (Ru) catalyst.  Hwang discloses utilizing electrode catalysts/active materials on the sides of the electrolyte layer in a lithium sulfur battery in order to improve the chemical reaction inside the battery exhibiting high capacity (Hwang Abstract, para. 11, 14, and 15).  Therefore it would be obvious to one of ordinary skill in the art at the time of filing to utilize electrode catalysts/active materials on the sides of the electrolyte layer in a lithium sulfur battery in order to improve the chemical reaction inside the battery exhibiting high capacity.  However, the combination of Lee and Hwang does not discloses ruthenium in one of the catalyst layers.  Choi discloses utilizing ruthenium in the positive catalyst layer since it is a good metal for facilitating redox reactions of oxygen in a lithium-sulfur battery.  Therefore it would be obvious at the time of invention to have ruthenium in the positive catalyst layer since it is a good metal for facilitating redox reactions of oxygen in a lithium-sulfur battery
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2004/0137330) in view of Hwang et al. (US 2004/0029014, hereinafter Hwang).
Regarding claims 21 and 22, Lee discloses the method of claim 1, as shown above, however, Lee does not disclose wherein the precursor stack further comprises a first current collector on a first side of the metal layer and a second current collector on a second side of the metal layer and a first catalyst layer between the first current collector and the metal layer and a second catalyst layer between the second current collector and the metal layer.  Hwang discloses utilizing current collectors and electrode catalysts/active materials on the sides of the electrolyte layer in a lithium sulfur battery in order to improve the chemical reaction inside the battery exhibiting high capacity (Hwang Abstract, para. 11, 14, and 15).  Therefore it would be obvious to one of ordinary skill in the art at the time of filing to utilize current collectors and electrode catalysts/active materials on the sides of the electrolyte layer in a lithium sulfur battery in order to improve the chemical reaction inside the battery exhibiting high capacity.

Response to Arguments
Applicant’s arguments filed 4/9/2021, regarding the previous claim rejections of claims 1-4, 8-16, and 21-24 have been considered and only the arguments regarding claim 16 have been found to be persuasive, therefore the previous rejection of claim 16 has been withdrawn.  However, a new ground of rejection is presented.  The other arguments were found to be not persuasive.
Regarding the previous 35 USC 102 rejections, applicant argues that Lee discloses that the lithium metal is “stable” under a nitrogen atmosphere, therefore no reaction has occurred (remarks pg. 5-6).  This argument is not found to be persuasive because in para. 6 and 18 of Lee, it clearly states that lithium metal does in fact react with nitrogen gas.  The invention of Lee just utilizes a barrier layer between the Li3PO4 and the lithium metal in order to not create an additional byproduct of black porous lithium composite compound
Applicants also Cho does not discloses “the solid electrolyte layer is formed in situ after the assembly of the precursor stack” (remarks pg. 7-8). This argument is not persuasive because the independent claim does not in fact state that “the solid electrolyte layer is formed in situ after the assembly of the precursor stack” as well as para. 42 of Cho clearly disclosing that the reactant gas of nitrogen reacts with the lithium metal layer which reads on the claims.  The claims are broad enough to read on the stack being formed and the reactant gas being applied at the same time.
 Applicant also argues that Hwang can’t be combined with Lee because Hwangs active material is a lithium layer and not a “catalyst” and “the solid electrolyte layer is formed in situ after the assembly of the precursor stack” (Remarks pg 6-7).  This argument is not found to be persuasive because active materials can be considered to be catalysts and independent claim nor does claims 21 and 22 do not t state that “the solid electrolyte layer is formed in situ after the assembly of the precursor stack” the claim is broad enough to read on the stack being formed and the reactant gas being applied at the same time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729